Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page1of14 PagelD 599

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

UNITED STATES OF AMERICA

Vv. 2:21-CR-045-Z
DOSHON LEE JOHNSON (05)
a/k/a “Nolia Boy Tat”
CHANDLER GEVEON SMITH (08)
a/k/a “Lil Chan”
DAVONTA TRAVEIL CARTER (09)

CO? COP CO? (OP (OD CO? (OD LO? (OD OD OD (OD

Defendant.
MEMORANDUM OPINION AND DETENTION ORDER

Before the Court is the Government’s Motion for Revocation of Order Denying
Government’s Motion for Pretrial Detention (“Motion”). ECF No. 155. Having considered the
Motion, Defendants’ Responses, the testimony of witnesses, the arguments of counsel, and the
factors listed in 18 U.S.C. § 3142(g), the Court FINDS the Government’s Motion should be
GRANTED.

BACKGROUND

On June 9, 2021, a Federal Grand Jury indicted Defendants Doshon Lee Johnson, Chandler
Geveon Smith, and Davonta Traveil Carter with one count of Conspiracy to Distribute Controlled
Substances, in violation of 21 U.S.C. § 846, an offense carrying a statutory maximum penalty of
up to 40 years imprisonment. ECF No. 49. The Indictment also charged Defendant Johnson with
two counts of Distribution and Possession with Intent to Distribute Psilocin, and Defendant Carter
with Possession with Intent to Distribute Marihuana. Jd. These charges stem from Defendants’

alleged involvement with the Hogg Life drug trafficking organization in the Amarillo, Texas, area.
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 2of14 PagelD 600

The Government moved to detain Defendants pending trial. ECF Nos. 66, 68, and 69.
During a multi-day detention hearing, the Government presented (1) the testimony of Amarillo
Police Department Narcotics Unit Agent Bryan Bacon regarding the charges against Defendants
Johnson, Smith, and Carter; and (2) twenty-seven exhibits. See ECF Nos. 150 and 151. See ECF
No. 155-2. Counsel for Defendants Smith and Carter made proffers on behalf of their Defendants.
Defendant Johnson presented the testimony of his sister. All three Defendants had opportunities
to cross-examine Agent Bacon and object to exhibits. ECF Nos. 150 and 151.

The United States Magistrate Judge denied the Government’s Motions and ordered
Defendants released on conditions. The Government moved to stay the Magistrate Judge’s Orders
Setting Conditions of Release in order to file a Motion for Revocation. This Court granted the stay
(ECF No. 143), and on July 13, 2021, the Government filed a Motion for Revocation. ECF No.
135.

Defendant Johnson filed a Response to the Government’s Motion for Revocation, stating
he does not oppose detention pending trial. ECF No. 158. Defendants Carter and Smith filed
Responses opposing the Government’s Motion, and asking the Court to leave the Magistrate
Judge’s Order Setting Conditions in place. ECF Nos. 159 and 161.

LEGAL STANDARD

When a Magistrate Judge orders a Defendant released on conditions, the Government may
file motion for revocation of the order with the District Court. 18 U.S.C. § 3145(b). The District
Court reviews the Magistrate Judge’s order de novo and “makes an independent determination of
the proper pretrial detention or conditions for release” pursuant to the procedures set forth in 18

U.S.C. § 3142. U.S. v. Fortna, 769 F.2d 243, 249 (Sth Cir.1987).
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 3o0f14 PagelD 601

Under the Bail Reform Act of 1984, a judicial officer shall order a criminal defendant be
released or detained pending trial. 18 U.S.C. § 3141(a). Title 18, United States Code, Section 3142
contains the procedures for determining whether a specific defendant should be released or
detained. See U.S. v. Trosper, 809 F.2d 1107, 1108 (5th Cir. 1987). Section 3142(e) requires a
judicial officer to determine whether “any condition or combination of conditions will reasonably
assure the appearance of the person as required and the safety of any other person and the
community.” For pretrial detention to be imposed on a defendant, “the lack of reasonable assurance
of either the Defendant’s appearance, or the safety of others or the community, is sufficient; both
are not required.” U.S. v. Reuben, 974 F.2d 580, 586 (5th Cir. 1992) (italics added). “Assurance
of trial presence must be proven by the preponderance of evidence and assurance of community
safety by clear and convincing evidence.” U.S. v. Jackson, 845 F.2d 1262, 1264 n.3 (Sth Cir. 1988).

In cases involving “an offense for which a maximum term of imprisonment of ten years or
more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.) (“CSA”),” the judicial
officer must hold a hearing upon motion of the Government to determine “whether any condition
or combination of conditions... will reasonably assure the appearance of such person as required
and the safety of any other person and the community.” 18 U.S.C. § 3142(f)(1)(C). “At the hearing,
the rules governing admissibility of evidence do not apply to the presentation and consideration of
information.” See U.S. v. Ling, No. 4:21-MJ-00336, 2021 WL 2127186, at *2 (N.D. Tex. May 24,
2021) (Pittman, J.) (internal citations omitted).

Under the statute, a rebuttable presumption arises that “no condition or combination of
conditions will reasonably assure the appearance of the person as required and the safety of any
other person and the community” upon a finding of probable cause to believe the Defendant

committed an offense subject to a maximum term of imprisonment of ten years or more under the
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 4of14 PagelD 602

CSA. 18 U.S.C. § 3142(e)(3)(A). Such probable cause exists where a Grand Jury charges
Defendants in an indictment. See Trosper, 809 F.2d at 1110.

Section 3142(e)’s rebuttable presumption “shifts to the defendant only the burden of
producing rebutting evidence, not the burden of persuasion.” U.S. v. Villarrutia, 850 Fed.Appx.
330, 331 (Sth Cir. 2021) (citing U.S. v. Hare, 873 F.2d 796, 798 (Sth Cir. 1989)). However, the
mere production of evidence does not “completely rebut the presumption.” Hare, 873 F.3d at
798. “The Court may still consider the finding by Congress that drug offenders pose a special risk
of flight and dangerousness to society.” Jd. at 798-99. “The risk of continued narcotics trafficking
on bail constitutes risk to the community under the Bail Reform Act.” Jd. at 798. As the Fifth
Circuit has explained, the Bail Reform Act creates "an unusual set of weights and measures in
which the burden of persuasion is on the government, not the defendant, but the presumption may
be weighed in the evidentiary balance." Jd.

Regardless of whether Defendant presents evidence sufficient to rebut the presumption, the
judicial officer still must apply the factors enumerated in 18 U.S.C. 3142(g) to the facts of the case
to determine whether the Government has met its burden of persuasion. 18 U.S.C. § 3142(g). These
include (1) the nature and circumstances of the offense charged; (2) the weight of the evidence
against the defendant; (3) the defendant's history and characteristics, including, among other
things, his family ties, length of residence in the community, past conduct, history relating to drug
or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and,
(4) the nature and seriousness of the danger to any person or community that would be posed by

the defendant's release. Jackson, 845 F.2d at 1265.
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page5of14 PagelD 603

ANALYSIS

In its Motion, the Government concedes the Defendants are not flight risks, but asserts
none of the three rebutted the presumption of danger at the detention hearing. In response,
Defendants Smith and Carter assert they presented evidence tending to rebut the presumption of
danger and, even if they had not, that the 3142(g) factors favor release pending trial in this case.
Defendant Johnson filed a Response stating he does not oppose revocation of the Magistrate
Judge’s order or detention pending trial.'

A. 3142(e)’s rebuttable presumption applies to all three Defendants, but has been
rebutted.

A Grand Jury charged Defendants Johnson, Smith, and Carter with one count of
Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. § 846. ECF No. 49.
Under the CSA, Defendants face a maximum penalty of 40 years imprisonment. 21 U.S.C. § 846.

The Indictment, itself, provides probable cause to believe Defendants committed the
charged offense. See Trosper, 809 F.2d at 1110 (“[T]he presumption against pretrial release arises
_ when drug crimes [under the Controlled Substances Act] are charged in the indictment.”). The
testimony of APD Narcotics Agent Bryan Bacon as to each of the three Defendants also supports
the findings of probable cause. See Fortna, 769 F.2d at 252 (finding probable cause while relying
in part on the affidavit of an investigating agent). As a result, the presumption applies under Section
3142(e)(3)(A), which required Defendants Johnson, Smith, and Carter to present evidence
“tending to rebut the presumption.” Jd. at 251.

The Fifth Circuit has repeatedly held that rebutting the presumption does not shift the

burden of persuasion to the Defendant. Defendants need only produce evidence “tending to rebut”

 

! The Court groups its analysis for all three Defendants for the sake of expediency, but reviewed the record and
made its determinations on detention for each Defendant individually.

5
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 6of14 PagelD 604

the inference that they are flight risks and dangers to the community. See e.g. Hare, 873 F.2d at
799 (holding magistrate erred in finding Defendant had not rebutted the presumption of flight risk
after Defendant had come forward with competent rebuttal evidence).
1. Flight Risk

Here, with respect to flight risk, the Government conceded during the detention hearing
and in its Motion that each of the three Defendants has substantial ties to the Northern District of
Texas, and none of the three represents a flight risk prior to trial. See ECF No 151 at 10, 13
(reflecting the Government’s concession during the hearing that Defendants Smith and Carter are
not flight risks); see also ECF No. 155 at 11-12 (conceding the same as to all three Defendants).
The Government’s concessions, in addition to the evidence presented during the hearing and
summarized in Defendants’ Responses, is sufficient to rebut the presumption that Defendants
Johnson, Smith, and Carter present a substantial flight risk. Accordingly, the Court FINDS
Defendants have rebutted the presumption that no combination of conditions can reasonably assure
their appearance at trial. See Fortna, 769 F.2d at 251. However, the presumption remains a factor
to be considered in the Court’s analysis of the Section 3142(g) factors. Jd.

2. Danger to the Community

Defendants have also rebutted the presumption that they represent a danger to the public.
Although he does not contest the Government’s Motion, Defendant Johnson presented evidence
during the detention hearing that he has no criminal history prior to his arrest for the instant offense,
he has an opportunity for lawful employment at a nursing home, and that at least two persons are
willing to act as custodians and ensure he complies with conditions of release. ECF No. 151 at

34 —39. Further, the Government does not allege Defendant Johnson possessed firearms in
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 7of14 PagelD 605

furtherance of the alleged narcotics trafficking. Jd. at 51 (“There were no guns found connected to
him that I’ve heard about”); see also ECF No. 155.

Defendant Smith presented evidence that he has no criminal convictions other than minor
traffic citations. ECF No. 99-1 at 4. He has also been continuously employed in the Amarillo
Division since 2012. Jd. at 2. Finally, Defendant has numerous family members in the Amarillo
division who could act as custodians and ensure he complies with conditions of pretrial release.
Id. at 1; ECF No. 150 at 86 — 87.

Defendant Carter also presented evidence that he has no criminal history aside from a
single arrest in October 2020, and that he has held employment in the past. ECF No. 90-1 at 4.
Further, Defendant Carter has numerous family members in the Northern District of
Texas — including his wife— who could act as custodians and ensure he complies with conditions
of release. ECF No. 150 at 98; see also ECF No. 151 at 4 - 5.

This evidence is sufficient to meet Defendant Johnson, Smith, and Carter’s burdens of
production to rebut the presumption that they represent a danger to the public. The presumption,
however, remains a factor to be considered in the Court's analysis the Section 3142(g) factors. See
Fortna, 769 F.2d 251.

B. However, Application of the 3142(g) factors confirms that Johnson, Smith, and
Carter should be detained pending trial.

Having determined that Defendants Johnson, Smith, and Carter have rebutted the
presumption as to flight risk and danger to the community, the Court must consider the facts in
light of the factors listed at Section 3142(g) to determine whether the Government has met its
burden of persuasion on detention. Based on its analysis of the relevant facts and factors, the Court
FINDS the Government has proved by clear and convincing evidence that no conditions or

combination of conditions could reasonably assure the safety of the community.
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 8of14 PagelD 606

1. The Nature and Circumstances of the Offense

The nature and circumstances of the instant offense are serious, and weigh heavily in favor
of detention for all three Defendants.

First, the Indictment, combined with the testimony of Agent Bacon, provides probable
cause to believe Defendants participated in a dangerous drug trafficking conspiracy. ECF No. 49.
Defendants face up to 40 years in prison if convicted on Count One of the Indictment. See U.S. v.
Almasri, 2007 WL 2964780, at *1 (S.D. Tex. Oct. 10, 2007) (holding the severity of potential
sentences weighs in favor of detention). The Government presented evidence that the Hogg Life
Crips gang advertised marijuana, psilocybin mushrooms, and other dangerous narcotics on
Snapchat—a social media application popular with middle-school and high-school-aged children.
ECF No. 155-2, Government’s Exhibits 1-2, 6-9, and 27. This evidence is consistent with Agent
Bacon’s testimony during the hearing that the group at /east intended to sell controlled substances
to children. ECF No. 150 at 13. While Defendant’s alleged association with the Hogg Life Crips
is not clear and convincing evidence of dangerousness on its own, it does weigh in favor of such a
finding.

Second, the Government also presented substantial evidence that Defendants Johnson,
Smith, and Carter are individually dangerous, regardless of their role in the larger drug trafficking
organization.

a. Defendant Doshon Lee Johnson

Agent Bacon testified that he purchased magic mushrooms from Defendant Johnson on
May 14, 2020, after negotiating the price over Snapchat. ECF No. 151 at 29. Defendant Johnson
also posted photographs on various social media accounts holding bulk U.S. currency—indicating

that he has sold a large quantity of narcotics. ECF No. 155-2. Government’s Exhibits 2, 6-9, and
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page9of14 PagelD 607

27. Other photographs reveal Defendant flashing gang signs for the Hogg Life Crips, and
advertising his “No Boof” brand of marijuana products. Jd. In addition to the narcotics sales and
social media posts, Agent Bacon testified that a search of Defendant Johnson’s home revealed 10
grams of marijuana, plastic baggies, “No Boof” paraphernalia, and packaging materials—items
consistent with the distribution of controlled substances. ECF No. 151 at 31.
b. Defendant Chandler Geveon Smith

Agent Bacon testified that Defendant Smith received sixty parcels containing
approximately 298 pounds of bulk marijuana and THC products between his two residences. ECF
No. 150 at 26. He also testified that a search of Defendant Smith’s home revealed “No Boof”
paraphernalia, digital scales, and packaging bags—indicating Defendant was dividing and
distributing bulk quantities of narcotics. Jd. at 28. During the search, agents located two loaded
firearms located in close proximity to THC edibles and drug paraphernalia. Jd. at 28-29. The Fifth
Circuit has labeled the combination of narcotics and firearms “drug trafficking tools-of-the-trade.”
See U.S. v. Huerta, 994 F.3d 711, 714-15 (Sth Cir. 2021) (quoting United States v. Zapata Lara,
615 F.3d 388, 390 (Sth Cir. 2010)).

c. Defendant Devonta Traveil Carter

Agent Bacon testified that Officers surveilled and stopped Defendant Carter in his vehicle
on October 1, 2020. ECF No. 150 at 29. A search of the vehicle revealed bulk cash, bulk marijuana,
and various THC products. ECF No. 150 at 30. During an interview with law enforcement
following the stop, Defendant Carter admitted to purchasing and selling bulk marijuana in in
Plainview, Texas, for four years and earning $160,000 in profit during that period. Jd. According
to Agent Bacon, law enforcement arrested Defendant at his residence in June 2021. Jd. During a

search of the residence, agents located bulk cash, bulk marijuana, and paraphernalia consistent
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 10o0f14 PagelD 608

with the distribution of controlled substances. Jd. at 31. Agents also found a loaded .380 firearm
in close proximity to drug proceeds, making it a “tool-of the trade.” See e.g. Huerta, 994 F.3d at
714-15.

In sum, the Government presented evidence that Defendants Johnson and Smith were
affiliated with a drug trafficking organization and used Snapchat to market and sell large quantities
of dangerous narcotics into the community—possibly even targeting children and teenagers. The
Government presented additional evidence that Defendants Smith and Carter possessed firearms
in furtherance of drug trafficking. The evidence as to each Defendant is sufficient to establish that
he is dangerous to the community beyond the risk already established by the seriousness of the
charged offense. As a result, this factor weighs in favor of detention. See Hare, 873 F.2d at 798-
99 (“[T]he court may still consider the finding by Congress that drug offenders pose a special risk
of flight and dangerousness to society.”)

2. The Weight of Evidence Against the Defendant

The Court must also consider the weight of the evidence against Defendants, though this
factor is “of the least importance in the detention determination.” See U.S. v. Lopez, 2021 WL
40308, at *4 (E.D. Tex. Jan. 5, 2021) (internal citations omitted).

Here, the Government presented strong evidence against all three Defendants. As explained
above, Agent Bacon testified officers arrested Defendants Johnson, Smith, and Carter in
possession of narcotics and drug paraphernalia consistent with large-scale trafficking. The
Government also presented multiple exhibits indicating Defendants Johnson and Smith used social
media to distribute narcotics, and testimony that Defendants Smith and Carter were arrested in
possession of firearms. Though the second factor is the least important, significant evidence

against each Defendant weighs in favor of detention.

10
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 11o0f14 PagelD 609

3. The History and Characteristics of the Defendant

The Court must also consider the history and characteristics of each Defendant, focusing
on “the person’s character, physical and mental condition, family ties, employment, financial
resources, length of residence in the community, community ties, past conduct, history relating to
drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings.”
18 U.S.C. § 3142(g)(3). The evidence on this factor before the Court is mixed, but weighs slightly
in favor of detention.

In mitigation, none of the Defendants before the Court have significant criminal histories
and all three have significant family ties to the Northern District of Texas. Defendant Johnson’s
Pretrial Services report indicates he has no arrests or convictions on his record. ECF No. 98-1 at 4.
Defendant Smith’s report reveals multiple traffic offenses and one arrest for Assault Causing
Bodily Injury that did not result in a conviction. ECF No. 99-1 at 4. Further, Defendant Smith has
maintained steady employment and has a three-month-old daughter with his girlfriend, who lives
in the Amarillo area. Jd. at 1. Defendant Carter has a single arrest on his record, which is related
to the instant offense. ECF No. 90-1 at 4. He has lived in Plainview, Texas, for 13 years and has
three children with his wife. Jd. at 1.

However, the Government presented substantial evidence as to all three Defendants that
their lack of arrests or convictions belies their long histories of criminal activity.

During the detention hearing, Agent Bacon testified Defendants Johnson and Smith are
active members of the Hogg Life drug trafficking organization, an affiliate of the dangerous Crips
gang. The Government also presented photographs showing Johnson and Smith in possession of
illegal narcotics and large amounts of bulk cash. ECF No. 155-2. Agent Bacon also testified that

Defendant Smith has received approximately 300 pounds of controlled substances at his

11
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 12o0f14 PagelD 610

residences, which indicates he has been selling large amounts of marijuana for a long time. ECF
No. 150 at 26. Further, the Court agrees with the Government that the amount of U.S. Currency
displayed in Government’s Exhibit 1 indicates Johnson had been selling narcotics for an extended
period of time. ECF No. 155 at 13. For these reasons, as well as for the reasons stated in the
Government’s Motion, the Court FINDS the government proved Defendants Johnson and Smith’s
personal histories and characteristics weigh in favor of detention.

Defendant Carter admitted to law enforcement that he sold marijuana in the Plainview-area
for the four years prior to his arrest. Agent Bacon testified Defendant Carter claimed to have made
$160,000 in profit from selling drugs, and his Pretrial Services report reflects he has no source of
legitimate income. ECF No. 90-1 at 2. He also admitted to the Probation Officer that he uses
marijuana daily. Jd at 3. The length of Defendant Carter’s drug-trafficking activity and the
evidence that drug dealing is his only source of income weigh in favor of detention.

4. The Nature and Seriousness of the Danger Posed by Defendant

Finally, the Court must consider “the nature and seriousness of the danger to any person or
the community that would be posed by the person’s release.” Here, the allegations and evidence
against Defendants are serious, and narcotics trafficking poses a significant danger to the
community. See Hare, 873 F.2d at 798-99. As a result, the final factor weighs in favor of detention
for all three Defendants.

As previously stated, the Government presented evidence and testimony that Defendants
Johnson and Smith are members of a dangerous drug trafficking organization affiliated with the
Crips gang. Based on the testimony of Agent Bacon, the Court ascertains the Hogg Life group, of
which they are members, may have been using social media to sell dangerous narcotics to children.

Further, a search of Defendant Smith’s home revealed two loaded firearms in proximity to drug

12
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 130f14 PagelD 611

paraphernalia, which the Government alleges he used as “tools-of-the trade” in his drug
distribution activities. Defendants’ family ties to the Amarillo-area did not prevent them from
criminal activity prior to the instant offense. In light of this evidence, the Court FINDS the
Defendants present a special danger to the community, regardless of any conditions or combination
of conditions the Court could impose.

Regarding Defendant Carter, the Government presented evidence and testimony that (1)
he has trafficked narcotics for four years; (2) trafficking narcotics is his primary source of income;
and (3) he used firearms as “drug trafficking tools-of-the-trade.” Further, his ties to the Plainview-
area and his family ties did not prevent him from selling narcotics in the past. In light of this
evidence, the Court FINDS Defendant Carter presents a special danger to the community,
regardless of any conditions or combination of conditions the Court could impose.

Having applied the factors listed at § 3142(g) to the Government’s evidence against each
Defendant, the Court FINDS the Government has proved by clear and convincing evidence that
“no condition or combination of conditions will reasonably assure... the safety of the -
community.” See 18 U.S.C. § 3142(e). Here, the nature of the charged offense, the strength of the
Government’s evidence, the history and characteristics of the Defendants, and the nature and
seriousness of the danger posed by the Defendants all weigh in favor of detention. The F ifth Circuit
has held the lack of reasonable assurance of either the Defendant’s appearance, or the safety of

others or the community, is sufficient to impose pretrial detention. Reuben, 974 F.2d 580, 586.

13
Case 2:21-cr-00045-Z-BR Document 163 Filed 07/29/21 Page 14o0f14 PagelD 612

CONCLUSION

For these reasons, the Court GRANTS the Government’s Motion. (ECF No.155). The
Magistrate Judge’s Orders Granting Release on Conditions are REVOKED. ECF Nos. 137, 138,
and 139. Defendants Johnson, Smith, and Carter are hereby committed to the custody of the
Attorney General, or his designated representative, to be detained pending trial.

SO ORDERED.

July ZZ 2021. fife

EW J. KACSMARYK
tip STATES DISTRICT JUDGE

14
